Symonds, J.
The transaction which the disclosure details was something more than an assignment of wages.
The only way in which the alleged trustees were accustomed to compute the amount due for work done by the piece in their factory was by the coupons presented at their office, and their custom was to credit and pay the amount of the coupons to those who presented them. The defendant may be presumed to have known the usual course of the business in which he was employed, the general business methods of 'the firm for which he worked. Under these circumstances, ho delivers the coupons to Sturgis, who presents them to the trustees and before service of the writ obtains credit on their books on his own account, for the amount of them. • No credit for the coupons was ever given to the defendant. He could not have expected it. It would have been contrary to the usage of the firm for him to receive credit for coupons presented by another. The understanding of the defendant, the trustees and the claimant must have been that, in consideration of the release by the defendant of his claim for pay from the trustees for the work designated in the coupons, they were to pay the claimant the amount of the debt discharged by the defendant; and this understanding had been so far carried into effect prior to service that the trustees had assumed, unconditionally, the new liability to pay Sturgis that amount, crediting it to him upon their books to be paid at the next monthly pay day. The result of the disclosure is to show that, before the writ was served, by mutual consent the debt due from the trustees to the principal defendant had been discharged and Sturgis had become the creditor of the firm for the same amount. This was a *513transaction to which — when in good faith — the statute requiring record of assignments of wages does not apply. The trustees owed the defendant nothing when the writ was served.
In some cases in Massachusetts, under a similar statute, accepted orders, when unrecorded, have been hold to be ineffective against the trustee process. Knowlton v. Cooley, 102 Mass. 233; Masard v. Daley, 114 Mass. 408.
But that -was upon the ground that the acceptances created a liability only to pay the balance remaining after satisfying the claim of the attaching creditor. Here the trustees were liable in full to Sturgis. Compare O’Brien v. Collins, and Wart v. Mann, 124 Mass. 98, 586.

Exceptions overruled.

Appleton, C. J., Walton, Baeeows, Virgin and Libbey, JJ., concurred.